Exhibit 10.1

Execution Version

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (this “Agreement”), dated as of January 27, 2012, among
Ralcorp Holdings, Inc., a Missouri corporation (“Ralcorp”) and Barclays Bank
PLC, J.P. Morgan Securities LLC, Wells Fargo Bank, N.A., Credit Suisse
Securities (USA) LLC, SunTrust Bank and PNC Bank, National Association
(collectively, the “Investment Banks”). Where context requires, the term
“Investment Bank” or “Investment Banks” shall be deemed to refer to the
applicable Assignee or Assignees.

WHEREAS, Post Holdings, Inc., a Missouri corporation and a wholly-owned
subsidiary of Ralcorp as of the date of this Agreement (“Post”) intends to issue
$775,000,000 in aggregate principal amount of its 7.375% Senior Notes due 2022
(the “Notes”) to Ralcorp in connection with Ralcorp’s expected contribution of
equity interests in Post Foods, LLC, a Delaware limited liability company and a
wholly-owned subsidiary of Ralcorp (“Post Foods”), to Post;

WHEREAS, Barclays Bank PLC, JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A.,
Credit Suisse AG, Cayman Islands Branch, SunTrust Bank and PNC Bank, National
Association (the “Initial Lenders”) made term loans to Ralcorp in an aggregate
principal amount of $775,000,000 (the “Ralcorp Obligations”) under that certain
Credit Agreement (the “Credit Agreement”), dated January 20, 2012, among
Ralcorp, Barclays Bank PLC, as administrative agent (in such capacity, the
“Administrative Agent”), and the Initial Lenders, which term loans were, in the
case of J.P. Morgan Securities LLC and Credit Suisse Securities (USA) LLC,
assigned by such Initial Lenders to its affiliated Investment Bank prior to the
execution of this Agreement;

WHEREAS, each of the Investment Banks now holds the principal amount of Ralcorp
Obligations set forth across from its name on Schedule I hereto (each such
principal amount, with respect to the applicable Investment Bank, the
“Applicable Amount of Ralcorp Obligations”);

WHEREAS, concurrently herewith, Post and Post Foods (as guarantor) are entering
into an Offering Agreement (the “Offering Agreement”) with Barclays Capital
Inc., J.P. Morgan Securities LLC, Wells Fargo Securities, LLC and Credit Suisse
Securities (USA) LLC, on their own behalf as initial purchasers and as
representatives (the “Representatives”) on behalf of SunTrust Robinson Humphrey,
Inc. and PNC Capital Markets LLC as initial purchasers (together with the
Representatives, the “Initial Purchasers”), in connection with the sale pursuant
to Rule 144A and Regulation S under the Securities Act of 1933, as amended (the
“Securities Act”), of the Notes and, in connection therewith, Post and Post
Foods will enter into a Registration Rights Agreement with the Initial
Purchasers relating to the grant of registration rights with respect to such
Notes;

WHEREAS, pursuant to that certain Separation and Distribution Agreement to be
dated on or before February 3, 2012 by and among Ralcorp, Post and Post Foods
(“SDA”), Ralcorp will distribute at least 80% of the common stock of Post pro
rata to the shareholders of Ralcorp (the “Distribution”);



--------------------------------------------------------------------------------

WHEREAS, pursuant to the terms below, Ralcorp desires to consummate a
debt-for-debt exchange of the Notes for the Ralcorp Obligations by delivery of
the Notes to the Investment Banks (or their respective assignees pursuant to
Section 8 hereof (an “Assignee”)) as payment for the satisfaction and discharge
in full of the Ralcorp Obligations and all other obligations under the Credit
Agreement (except for the obligations that survive any satisfaction and
discharge thereof pursuant to the terms thereof); and

WHEREAS, each of the Investment Banks desires to effect the debt-for-debt
exchange described above by effecting a satisfaction and discharge in full of
the Applicable Amount of Ralcorp Obligations and all other obligations under the
Credit Agreement (except for the obligations that survive any satisfaction and
discharge thereof pursuant to the terms thereof), in consideration of the
delivery, as payment in full for such satisfaction and discharge, of the
principal amount of Notes set forth across from such Investment Bank’s name on
Schedule II (each such principal amount, with respect to the applicable
Investment Bank, the “Applicable Amount of Notes”).

NOW THEREFORE, in consideration of the representations, warranties and
agreements contained in this Agreement, the parties agree as follows:

1. The Exchange. (a) Subject to the terms and conditions and in reliance upon
the representations and warranties in this Agreement, at the Closing (as defined
below) (i) Ralcorp shall deliver to each of the Investment Banks , and each of
the Investment Banks shall accept, the Applicable Amount of Notes and (ii) each
of the Investment Banks shall grant a satisfaction and discharge in full of
(A) the Applicable Amount of Ralcorp Obligations held by such Investment Bank
and (B) all other obligations under the Credit Agreement (except for the
obligations that survive any satisfaction and discharge thereof pursuant to the
terms thereof) (the transactions described in clauses (i) and (ii) above,
collectively, the “Exchange”). The obligation of each of the Investment Banks to
effect a satisfaction and discharge of the Applicable Amount of Ralcorp
Obligations in consideration of the delivery to such Investment Bank of the
Applicable Amount of Notes in accordance with this Agreement shall be several
and not joint.

(b) The Exchange shall occur at the offices of Latham & Watkins LLP, 885 Third
Avenue, New York, New York (the “Closing”), on February 3, 2012, or at such
other place or on such later date, as may be agreed upon by Ralcorp and the
Investment Banks, subject to satisfaction or waiver of the conditions set forth
in Section 4 of this Agreement (the date on which the Closing occurs, the
“Closing Date”). At the Closing, (i) Ralcorp shall deliver the Notes to the
Investment Banks, and the Investment Banks shall accept the Notes, by delivery
of one or more certificated notes in definitive form or as otherwise agreed by
Ralcorp and the Investment Banks and (ii) the Investment Banks shall effect a
satisfaction and discharge in full of the Ralcorp Obligations and all other
obligations under the Credit Agreement (except for the obligations that survive
any satisfaction and discharge thereof pursuant to the terms thereof) in
accordance with Section 2 hereof. In addition, at the Closing, Ralcorp will pay
to the Administrative Agent by wire transfer in immediately funds, an amount in
cash equal to the accrued but unpaid interest, if any, with respect to the
Ralcorp Obligations to, but not including, the Closing Date (“Accrued
Interest”), for further distribution by the Administrative Agent to each
Investment Bank (or its designated affiliate) pro rata in accordance with the
Applicable Amount of Ralcorp Obligations. For avoidance of doubt, if the Closing
Date is an Interest

 

2



--------------------------------------------------------------------------------

Payment Date (as defined in the Credit Agreement), there will not be any Accrued
Interest payable in accordance with the terms hereof, provided that the interest
due on such date is paid in accordance with the Credit Agreement.

2. Assignment of Rights. On the Closing Date, subject to the conditions set
forth in Section 4(b) hereof, Ralcorp shall assign to the Investment Banks all
its rights arising out of or in respect of the Notes; and the Investment Banks
shall irrevocably assume all of Ralcorp’s rights and obligations arising out of
or in respect of the Notes. On the Closing Date, subject to the conditions set
forth in Section 4(a) hereof, in consideration of the assignment of the Notes
and payment of Accrued Interest, if any, as payment in full, the Investment
Banks shall grant to Ralcorp a satisfaction and discharge in full of all
obligations arising out of or in respect of the Ralcorp Obligations and the
Credit Agreement (except for the obligations that survive any satisfaction and
discharge thereof pursuant to the terms thereof), and deliver a payment and
satisfaction instrument in respect thereof reasonably satisfactory to Ralcorp.
Upon the effectiveness of such satisfaction and discharge, (i) all guarantees of
the Credit Agreement by the subsidiaries of Ralcorp shall be released and
(ii) the security interests and liens granted to the Pledgee (as defined in the
Credit Agreement) shall no longer secure the Ralcorp Obligations or the Credit
Agreement, in each case without any further action of any kind by any party.

3. Representations and Warranties. (a) Ralcorp hereby represents and warrants to
the Investment Banks that:

(i) Ralcorp is a corporation duly organized, validly existing and in good
standing under the laws of the State of Missouri. Ralcorp has all requisite
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder. This Agreement has been duly executed and delivered by
Ralcorp and, assuming its valid authorization, execution and delivery by the
Investment Banks, constitutes a legal, valid and binding obligation of Ralcorp,
enforceable against Ralcorp in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(ii) No consent, approval, license, permit, order or authorization of, or
registration, declaration or filing with, any Federal, state, local or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign (a “Governmental Entity”) or nongovernmental third party is required to
be obtained or made by or with respect to Ralcorp or any of its subsidiaries
(including Post and Post Foods) in connection with the execution, delivery and
performance of this Agreement, except (A) such as may be required under the
state securities or “blue sky” laws or the rules and regulations of the
Financial Industry Regulatory Authority, Inc. in connection with the offer and
sale of the Notes by the Investment Banks, (B) the filing of current reports on
Form 8-K with the Securities and Exchange Commission relating to this Agreement
or the Distribution or the transactions contemplated thereby or (C) in
connection with the Distribution, such as will have been obtained or made on or
prior to the effective time of the Distribution.

 

3



--------------------------------------------------------------------------------

(iii) Neither the Exchange nor the consummation of the Distribution or any other
transaction contemplated herein nor the fulfillment of the terms hereof shall
(A) result in a breach by Ralcorp or any of its subsidiaries (including Post and
Post Foods) of any of the terms and provisions of, or constitute a default under
any indenture, mortgage, deed of trust or other agreement or instrument to which
Ralcorp or any of its subsidiaries is a party or by which it is bound,
(B) violate Ralcorp’s Articles of Incorporation or Bylaws, or (C) violate any
order, rule or regulation applicable to Ralcorp or any of its subsidiaries of
any court, Federal or state regulatory body, administrative agency or other
governmental body having jurisdiction over Ralcorp or any of its subsidiaries or
their respective properties, except, in the case of clauses (A) or (C), such as
would not have a material adverse effect on (1) the business, assets, property,
condition (financial or otherwise) or prospects of Ralcorp and its subsidiaries
taken as a whole, (2) the Distribution, the Exchange or any other transaction
contemplated herein or (3) the enforceability of this Agreement.

(iv) Assuming the accuracy of the representations and warranties of the
Investment Banks in Section 3(b)(iv) of this Agreement and the second sentence
of Section 3(a) of the Offering Agreement, the Exchange is exempt from the
registration requirements of the Securities Act.

(v) Prior to the Closing, Ralcorp will have good and valid title to the Notes,
free and clear of any liens, claims, equities, encumbrances, security interests,
options, charges or restrictions of any kind (collectively “Liens”). Upon the
consummation of the Exchange, done in accordance with clause (b) of Section 1,
good and valid title to the Notes shall pass to the Investment Banks, free and
clear of any Liens, other than those arising from acts of the Investment Banks.

(vi) Ralcorp has made its own independent inquiry as to the legal, tax and
accounting aspects of the transactions contemplated by this Agreement and any
related transactions, and Ralcorp has not relied on the Investment Banks, the
Investment Banks’ legal counsel or the Investment Banks’ accounting advisors for
legal, tax or accounting advice in connection with the transactions contemplated
by this Agreement or any related transactions.

(b) Each of the Investment Banks hereby, severally as to itself and not jointly,
represents and warrants to Ralcorp that:

(i) Such Investment Bank is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable. Such Investment Bank has all requisite corporate or
other organizational power and authority to enter into this Agreement and to
perform its obligations hereunder. This Agreement has been duly executed and
delivered by such Investment Bank and assuming its valid authorization,
execution and delivery by Ralcorp and the other Investment Banks, constitutes a
legal, valid and binding obligation of such Investment Bank, enforceable against
such Investment Bank in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

4



--------------------------------------------------------------------------------

(ii) No consent, approval, license, permit, order or authorization of, or
registration, declaration or filing with, any Governmental Entity or
nongovernmental third party is required to be obtained or made by or with
respect to such Investment Bank in connection with the execution, delivery and
performance of this Agreement, except as have been previously obtained or made.

(iii) Such Investment Bank has good and valid title to the Applicable Amount of
Ralcorp Obligations, free and clear of any Liens. Upon consummation of the
Exchange and satisfaction and discharge in full of the Ralcorp Obligations, such
Investment Bank shall have no further rights with respect thereto or under the
Credit Agreement (except in respect of the obligations of Ralcorp that survive
any satisfaction and discharge of the Credit Agreement pursuant to the terms
thereof).

(iv) Such Investment Bank is a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act with such knowledge and experience in
financial and business matters as are necessary in order to evaluate the merits
and risks of an investment in the Notes. Such Investment Bank is not acquiring
the Notes with a view towards, or for resale in connection with, the public sale
or distribution thereof, except pursuant to sales registered or exempted under
the Securities Act. Such Investment Bank has not engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) and
will not engage in any directed selling efforts within the meaning of Rule 902
under the Securities Act with respect to the Notes.

(v) Such Investment Bank has made its own independent inquiry as to the legal,
tax and accounting aspects of the transactions contemplated by this Agreement
and any related transactions and such Investment Bank has not relied on Ralcorp,
Ralcorp’s legal counsel or Ralcorp’s accounting advisors for legal, tax or
accounting advice in connection with the transactions contemplated by this
Agreement or any related transactions.

4. Conditions. (a) The several obligations of each of the Investment Banks to
consummate the Exchange at the Closing shall be subject to the satisfaction (or
waiver) of the following conditions:

(i) Ralcorp shall have furnished to the Investment Banks (A) an opinion of the
General Counsel of Ralcorp, dated the Closing Date, in substantially the form of
Exhibit A and (B) an opinion of Bryan Cave LLP, dated the Closing Date, in form
and substance reasonably satisfactory to the Investment Banks;

(ii) no statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction or other order enacted,
entered, promulgated, enforced or issued by any Governmental Entity or other
legal restraint or prohibition shall be in effect preventing the consummation by
Ralcorp or any of its subsidiaries of the Distribution or the transactions
contemplated hereby;

 

5



--------------------------------------------------------------------------------

(iii) (A) the representations and warranties of Ralcorp in this Agreement shall
be true and correct in all material respects on and as of the Closing Date (or,
in the case of representations and warranties that are qualified by material
adverse effect, shall be true and correct on and as of the Closing Date) with
the same effect as if made on the Closing Date, (B) Ralcorp shall have complied
in all material respects with all its agreements set forth herein to be
performed or satisfied at or prior to the Closing Date and (C) Ralcorp shall
have furnished to the Investment Banks a certificate of Ralcorp in a form
reasonably satisfactory to the Investment Banks, signed by the Chief Executive
Officer, Chief Financial Officer, Treasurer or a Vice President of Ralcorp (in
the name and on behalf of Ralcorp and not in an individual capacity) and dated
the Closing Date, to the effect set forth in clauses (A) and (B) above and
Section 4(a)(vi) below;

(iv) the Investment Banks shall have been provided a copy of the private letter
ruling received by Ralcorp as set forth in Section 8.01(c)of the SDA, which
private letter ruling shall be in full force and effect;

(v) the Distribution shall occur substantially concurrently with the Closing;

(vi) the Indenture shall have been duly executed and delivered and shall be in
full force and effect as of the Closing Date; no default or event of default
shall have occurred and be continuing thereunder;

(vii) (A) if there shall be any Accrued Interest payable in accordance with the
terms hereof, all such Accrued Interest shall have been paid in accordance with
Section 1(b) or (B) if there is no Accrued Interest payable in accordance with
the terms hereof, all interest payable under the terms of the Credit Agreement
through and including the Closing Date shall have been paid and there shall
otherwise be no default or event of default thereunder; and

(viii) the Offering Agreement shall remain in full force and effect and all of
the conditions precedent set forth in Section 7 of the Offering Agreement
(except for consummation of the Exchange) shall have been satisfied (or waived
by the Investment Banks) prior to or, where applicable, substantially
concurrently with, the Closing.

In the event that any of the conditions set forth in this clause (a) shall not
have been fulfilled (or waived by the Investment Banks) on the Closing Date,
this Agreement may be terminated by the Investment Banks by delivering a written
notice of termination to Ralcorp.

(b) The obligations of Ralcorp to consummate the Exchange at the Closing shall
be subject to the satisfaction (or waiver) of the following conditions:

(i) (A) the representations and warranties of the Investment Banks in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date, with the same effect as if made on the Closing Date; and (B) each
of the Investment Banks shall have complied with all its agreements set forth
herein on its part to be performed at or prior to the Closing Date;

 

6



--------------------------------------------------------------------------------

(ii) Ralcorp shall have received the private letter ruling set forth in
Section 8.01(c) of the SDA, which private letter ruling shall remain in full
force and effect; and

(iii) the Distribution shall occur substantially concurrently with the Closing.

In the event that any of the conditions set forth in this clause (b) shall not
have been fulfilled (or waived by Ralcorp) on the Closing Date, this Agreement
may be terminated by Ralcorp by delivering a written notice of termination to
the Investment Banks.

5. Relationship of Parties. All acts or omissions of the Investment Banks in
connection with this Agreement or any of the transactions contemplated hereby
are for the Investment Banks’ own account and not for the account of Ralcorp or
any of its subsidiaries. No principal-agent relationship is, nor is intended to
be, created between Ralcorp or any of its subsidiaries and any of the Investment
Banks by any of the provisions of this Agreement. Ralcorp acknowledges and
agrees that each of the Investment Banks is acting solely in the capacity of an
arm’s length contractual counterparty to Ralcorp with respect to the
transactions contemplated hereby (including in connection with determining the
terms of the offering under the Offering Agreement) and not as a financial
advisor or fiduciary to, or an agent of, Ralcorp, any of its subsidiaries or any
other person.

6. Representations to Survive. The respective agreements, representations,
warranties and other statements of Ralcorp or its officers, of the Investment
Banks or their respective officers, in each case set forth in or made pursuant
to this Agreement, shall remain in full force and effect and shall survive the
Closing.

7. Notices. All communications hereunder shall be in writing and addressed to
the applicable party at its address set forth below or to such other address as
such party may specify in writing:

 

  (a) if to the Investment Banks, to each of them at:

Barclays Bank PLC

745 Seventh Avenue

New York, New York 10019

Attention:  Syndicate Registration

Facsimile No.:  (646) 834-8133

J.P. Morgan Securities LLC

10 South Dearborn

9th Floor

Chicago, Illinois 60603

Attention:  Brendan Korb

Facsimile No.:  (312) 233-2287

Wells Fargo Bank, N.A.

230 W. Monroe,

29th Floor

 

7



--------------------------------------------------------------------------------

Chicago, Illinois 60606

Attention:  Daniel R. Van Aken

Facsimile No.:  (312) 845-4463

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010

Attention:  Legal Department

Facsimile No.:  (212) 322-1904

PNC Bank, National Association

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: Brian Prettyman

Facsimile No.:  (412) 762-2760

SunTrust Bank

303 Peachtree Street

23rd Floor, Mail Code 2013

Atlanta, GA 30308

Attention:  Tesha Winslow

Facsimile No.:  (404) 588-7189

With copies to:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attention:  Ian D. Schuman

Facsimile:  (212) 751-4864

 

  (b) if to Ralcorp, to it at:

800 Market Street

St. Louis, Missouri 63101

Attention:  Gregory A. Billhartz

Facsimile No.:  (314) 877-7748

With copies to:

Bryan Cave LLP

211 N. Broadway, Suite 3600

St. Louis, Missouri 63102

Attention:  R. Randall Wang

Facsimile:  (314) 552-8149

 

8



--------------------------------------------------------------------------------

All communications hereunder shall be effective upon receipt and any such
communication shall be deemed received (i) in the case of delivery by U.S. mail,
on the date that such communication shall have been delivered to the recipient
thereof, (ii) in the case of delivery by receipted delivery service, on the date
and at the time that such communication shall have been delivered to the
recipient thereof, as evidenced by the delivery service receipt therefor, or
(iii) in the case of delivery by a facsimile transmission, on the date and at
the time that such communication shall have been delivered to the recipient
thereof, as evidenced by the facsimile equipment confirmation.

8. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns and no other person shall have any right or obligation hereunder. At any
time prior to the consummation of the Exchange on the Closing Date, this
Agreement may be assigned by any of the Investment Banks to its affiliated
Initial Purchaser; provided that no such assignment shall be effective unless
and until (i) such affiliate shall have been assigned the Applicable Amount of
Ralcorp Obligations of the assignor and (ii) such affiliate shall have (A) made,
with respect to itself, the representations and warranties set forth in
Section 3(b) of this Agreement and (B) agreed to be bound by the terms hereof.
Upon the effectiveness of any such assignment, the assigning Investment Bank
shall be released from all of its obligations, and retain none of its rights,
under this Agreement.

9. Applicable Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York. The parties hereto agree that
any suit or proceeding arising in respect of this Agreement will be tried
exclusively in the U.S. District Court of the Southern District of New York or,
if that court does not have subject matter jurisdiction, in any state court
located in The City and County of New York and the parties hereto agree to
submit to the jurisdiction of, and to venue in, such courts.

10. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

[This space left intentionally blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

RALCORP HOLDINGS, INC. By:  

/s/ G.A. Billhartz

Name:   G.A. Billhartz Title:   Corporate Vice President, General Counsel and
Secretary BARCLAYS BANK PLC By:  

/s/ M.B. Pope

Name:   Mark Pope Title:   Assistant Vice President J.P. MORGAN SECURITIES LLC
By:  

/s/ John H. Fiore

Name:   John H. Fiore Title:   Executive Director WELLS FARGO BANK, N.A. By:  

/s/ Daniel R. Van Aken

Name:   Daniel R. Van Aken Title:   Director CREDIT SUISSE SECURITIES (USA) LLC
By:  

/s/ Aaron Weisbrod

Name:   Aaron Weisbrod Title:   Director SUNTRUST BANK By:  

/s/ Tesha Winslow

Name:   Tesha Winslow Title:   Vice President PNC BANK, NATIONAL ASSOCIATION By:
 

/s/ Brian Prettyman

Name:   Brian Prettyman Title:   Managing Director

 

10